PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/054,328
Filing Date: 3 Aug 2018
Appellant(s): Masi, Marco, Valerio



__________________
Amardeep S. Grewal 
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed This is in response to the Appeal Brief Filed in 09/08/2020) appealing from the Final Office Action mailed 08/06/2020.
(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 12, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-30 are pending in this application. Claims 1-4, 7-14, 17-24, and 27-30 stand rejected under 35 U.S.C. § 103 as being unpatentable over US 2013/0091205 Al to Kotler et al.("Kotler") in view of US 2005/0223315 Al to Shimuzu et al. ("Shimuzu") and US2010/0153887 Al to Yamaguchi et al. ("Yamaguchi"). Additionally, claims 5-6, 15-16, and 25-26 stand rejected under 35 U.S.C. § 103 as being unpatentable over Kotler, Shimuzu, and Yamaguchi in view of US 2015/0281210 Al to Weisberger ("Weisberger").

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The notice of abandonment has been reclined by Letter Withdrawing/ Vacating office action Letter that was send out on 09/17/2020.



(2) Response to Argument

The combination of Kotler, Shimuzu, and Yamaguchi does not disclose, suggest, or teach the limitation of generating "an enriched note data object, the enriched note data object comprising text, one or more user-accessible controls, and at least one content file, wherein the enriched note data object is ... further configured to open the at least one content file in response to selection of a display control in the one or more user-accessible controls" recited in independent claims 1, 11, and 21.

Regarding the rejection of claim 1 under 35 U.S.C. § 103, Appellant first argues that “Appellant respectfully submits that the Examiner has taken inconsistent and contradictory positions with respect to this claim limitation. First the Examiner stated that this limitation was not taught by the combination of Kotler and Shimuzu. Now the Examiner argues that Shimuzu discloses this element.” See Brief: Page 10, Paragraph 2 and 3. The Examiner disagrees.

Appellant’s remark that “[t]he examiner has taken inconsistent and contradictory positions with respect to this claim limitation” is incorrect by the express statements on the record. The Final Office Action dated August 06, 2020 is based on the amendment the appellant field on 04/24/2020 and the Final Office action dates August 08, 2020 consists a new mapping of the claims based on the appellant amended claims. 

"configured to open the at least one content file in response to selection of a display control in the one or more user-accessible controls.” It is not clear what feature in Fig. 10 the Examiner even considers to correspond to the recited "display control.” See Brief: Page 1, Paragraph 2. The Examiner disagrees.

Shimuzu discloses the claim limitation that recites “configured to open the at least one content file in response to selection of a display control in the one or more user-accessible controls”. See Shimuzu: Fig.10: [0207], stating that “A section of the text that constitutes a URL is associated with a URL for converting the contained URL into one that can handle electronic sticky notes, so that a click on the URL text portion opens the document that can handle electronic sticky notes in a separate window or shifts the learning material display screen.”. See As shown in Fig.10 Below, Electronic sticky note display that shows one or more user accessible controls such as a click text box, a control buttons, text fields and a clickable URL that open a content file. The examiner notes that clickable the HTML file (or a sticky note compatible version of the HTML file) can be considered as a display control user interface element and in is in response to selection of the that clickable the HTML file  and pen the at least one content file is opened.  

    PNG
    media_image2.png
    492
    625
    media_image2.png
    Greyscale

Therefore, Appellant’s argument should be found unpersuasive and the examiner’s rejection should be affirmed.


The combination of Kotler, Shimuzu, and Yamaguchi does not disclose, suggest, or teach the limitation of transmitting "the enriched note data object, the selected position, and one or more commands to the server over the web socket connection, the one or more commands being configured to cause the server to propagate a plurality of copies of the enriched note data object and the selected position to the plurality of computing devices" recited in independent claims 1, 11, and 21.

Regarding the rejection of claim 1 under 35 U.S.C. § 103, Appellant first argues “It is unclear how anything in this figure relates to the recited claim limitation of transmitting "the enriched note data object, the selected position, and one or more commands to the server over the web socket connection, the one or more commands being configured to cause the server to propagate a plurality of copies of the enriched note data object.” There is no disclosure in this section of Yamaguchi of transmitting a note data object, a position, or any commands to a server. See Brief: Page 15, Paragraph 2. The Examiner disagrees.
	As shown in the office action, Kotler teaches transmitting, on a user interface of a local computing device, a representation of a collaboration workspace hosted on a server and accessible to a plurality of participants on a plurality of computing devices over a web socket connection (see Kotler : for e.g. Fig. 1 , [0032],information received, displayed and/or edited on the central display unit/surface 105, 110 may be passed back through the network 160 for display on each of the participating computing and/or communication devices 170, 180, 175.” );
	Kotler fails to explicitly disclose/teach a method wherein transmitting, by the local computing device, the enriched note data object, the selected position, and one or more commands to the server over the web socket connection, the one or more commands being configured to cause the server to propagate a plurality of copies of the enriched note data object. 
Yamaguchi: Fig.6, [0238], the data management apparatus 10 receives the plurality of request data DS generated by the plurality of operations for attaching the plurality of electronic sticky notes from the portable terminal 70 by one operation after all the attachment operations are finished.”) and the selected position to the plurality of computing devices, each copy of the enriched note data object being controllable independently of other copies of the enriched note data object ( see Yamaguchi : Fig.16 , [0140], “The generated file data FL is managed for each user who performs the operation for attachment of the electronic sticky note data. Specifically, as shown in FIG. 16, each file data FL is stored in the private box 5d of the corresponding user (Step S35). For example, the file data FL generated by the operation of the user UA is stored in the private box 5d of the user UA. The file data FL generated by the operation of the user UB is stored in the private box 5d of the user UB.”). 
	Because Kotler in view of Shimizu and Yamaguchi are in the same/similar field of endeavor of document collaboration and information sharing by incorporating sticky note or annotation information, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the application, to modify the system, method and medium of Kotler in view of Shimizu to include the method wherein of transmitting and storing  electronic sticky note as taught by Yamaguchi. One would have been motivated to make such a combination in order to allow users to   organize documents, additional contents, and Kotler in view of Shimizu and Yamaguchi teach or suggest this limitations.

The combination of Kotler, Shimuzu, and Yamaguchi does not disclose, suggest, or teach the limitation of "each copy of the enriched note data object being controllable independently of other copies of the enriched note data object" recited in independent claims 1, 11, and 21.
Regarding the rejection of claim 1 under 35 U.S.C. § 103, Appellant first argues “In the Office Action, the Examiner concedes that the combination of Kotler and Shimuzu does not disclose or teach this limitation, but argues that this limitation is disclosed by Yamaguchi. See Office Action at pp. 6-7. Specifically, the Examiner argues that Fig. 16 and paragraph 140 of Yamaguchi disclose the feature of "each copy of the enriched note data object being controllable independently of other copies of the enriched note data object. “ See Brief: Page 18, Paragraph 2. The Examiner disagrees.
	As shown in the office action, Kotler and Shimuzu does not disclose or teach this limitation, but argues that this limitation is disclosed by Yamaguchi.
	As shown in the office action, Yamaguchi teaches the selected position to the plurality of computing devices, each copy of the enriched note data object being controllable independently of other copies of the enriched note data object (see Yamaguchi: Fig. 16, [0140], “The generated file data FL is managed for each user who performs the operation for attachment of the electronic sticky note data. Specifically, as shown in FIG. 16, each file data FL 
	Because Kotler in view of Shimizu and Yamaguchi are in the same/similar field of endeavor of document collaboration and information sharing by incorporating sticky note or annotation information, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the application, to modify the system, method and medium of Kotler in view of Shimizu to include the method wherein of transmitting and storing  electronic sticky note as taught by Yamaguchi. One would have been motivated to make such a combination in order to allow users to   organize documents, additional contents, and information related to that task so that they are easily and quickly accessible by the team member in a collaboration environment. Therefore, the combination of Kotler in view of Shimizu and Yamaguchi teach or suggest this limitations.

The Examiner has not articulated a legitimate rational underpinning for combining the systems of Kotler, Shimuzu, and Yamaguchi.
	Regarding the appellant argument that states “Appellant respectfully submits that the Examiner has not set forth a rational underpinning for this combination. As a preliminary matter, while Kotler and Shimuzu may involve collaboration and/or sharing of annotation information, Yamaguchi is directed to a system that allows for a user listening to a presentation to create and store private notes for future reference.” 
The Examiner respectfully disagrees.
	 In response to appellant argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	As indicated in more detail in the last office action, Kotler teaches transmitting, on a user interface of a local computing device, a representation of a collaboration workspace hosted on a server and accessible to a plurality of participants on a plurality of computing devices over a web socket connection (see Kotler : for e.g. Fig. 1 , [0032],information received, displayed and/or edited on the central display unit/surface 105, 110 may be passed back through the network 160 for display on each of the participating computing and/or communication devices 170, 180, 175.” );
	Kotler does not explicitly teach generating, by the local computing device, an enriched note data object, detecting, by the local computing device, a user input associating the enriched note data object and transmitting, by the local computing device, the enriched note data object, the selected position, and one or more commands to the server over the web socket connection, the one or more commands being configured to cause the server to propagate a plurality of copies of the enriched note data object and the selected position to the plurality of computing devices. 
Shimizu teaches the method, system, and medium wherein generating, by the local computing device, an [electronic sticky note] (see Shimizu: Fig. 8, [0208], illustrating the electronic sticky note creating (generating dialogue box), detecting, by the local computing device, a user input associating the enriched note data object with a selected position in the representation of the collaboration workspace (see Shimizu : [0206] , After electronic sticky note data is obtained, the browser 41 superimposes the obtained electronic sticky note data on the HTML document drawn (FIG. 7). For superimposed display, (1) the browser 41 obtains the position of an HTML object…” i.e. the sticky note is embedded or associated with the document).
	Because both Kotler and Shimizu address the same issue of sharing  electronic documents on a by incorporating sticky note or annotation information, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the application, to modify the system, method and medium of Kotler to include the method of generating an enriched note data object that comprise text, one or more user-accessible controls, and at least one content file and an enriched data object that detects user input as taught by Shimizu. One would have been motivated to make such a combination in order to improve user experience in document sharing  and information sharing in a collaboration applications by customizing and annotating digital sticky notes with embedded or additional information.( see Shimizu [0017]-[0018] )
	Kotler and Shimizu fails to explicitly to disclose/teach a method of transmitting, by the local computing device, the enriched note data object, the selected position, and one or more commands to the server over the web socket connection. 
Yamaguchi teaches the method wherein transmitting, by the local computing device, the enriched note data object, the selected position, and one or more commands to the server over the web socket connection the one or more commands being configured to cause the server to propagate a plurality of copies of the enriched note data object (see Yamaguchi: Fig. 6, [0238], the data management apparatus 10 receives the plurality of request data DS generated by the plurality of operations for attaching the plurality of electronic sticky notes from the portable terminal 70 by one operation after all the attachment operations are finished.”) and the selected position to the plurality of computing devices, each copy of the enriched note data object being controllable independently of other copies of the enriched note data object ( see Yamaguchi : Fig. 16 , [0140], “The generated file data FL is managed for each user who performs the operation for attachment of the electronic sticky note data.”) 
	Because Kotler in view of Shimizu and Yamaguchi are in the same/similar field of endeavor of document collaboration and information sharing by incorporating sticky note or annotation information, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the application, to modify the system, method and medium of Kotler in view of Shimizu to include the method wherein of transmitting and storing  electronic sticky note as taught by Yamaguchi. One would have been motivated to make such a combination in order to allow users to   organize documents, additional contents, and information related to that task so that they are easily and quickly accessible by the team member in a collaboration environment. 

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Respectfully submitted, For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Zelalem Shalu/Examiner, Art Unit 2177                     

                                                                                                                                                                                   Conferees:

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.